MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	196	
Docket:	   Lin-16-547	
Argued:	   May	12,	2017	
Decided:	  September	19,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   ERIC	A.	TEELE	
                                          	
                                         v.	
                                          	
                                LISA	WEST-HARPER	
	
	
HJELM,	J.	

      [¶1]		Eric	A.	Teele	appeals	from	a	judgment	in	which	the	District	Court	

(Wiscasset,	 Mathews,	 J.)	 granted	 his	 motion	 to	 modify	 his	 child	 support	

obligation	to	his	former	wife,	Lisa	West-Harper,	but	denied	his	request	to	be	

reimbursed	for	support	he	had	paid	during	a	period	when	he	was	disabled,	even	

though	as	a	result	of	his	disability	the	parties’	two	minor	children	received	a	

retroactive	 lump-sum	 dependent	 benefit	 from	 the	 Social	 Security	

Administration	covering	the	same	period	when	he	had	made	payments.		Teele	

argues	that	the	court	erred	by	concluding,	based	on	19-A	M.R.S.	§	2107	(2016),	

that	 it	 lacked	 authority	 to	 apply	 a	 “credit”	 for	 the	 retroactive	 dependent	

benefits	against	child	support	he	had	paid	while	the	original	child	support	order	

was	 in	 effect.	 	 He	 argues	 alternatively	 that	 the	 court	 erred	 by	 making	 the	
2	

amended	child	support	order	retroactive	only	to	the	date	he	served	his	motion	

to	modify	on	West-Harper,	see	19-A	M.R.S.	§	2009(2)	(2016),	so	that	it	did	not	

give	 him	 credit	 for	 the	 retroactive	 lump-sum	 dependent	 benefit.	 	 Finding	 no	

error	 in	 the	 court’s	 interpretation	 and	 application	 of	 sections	 2107	 and	

2009(2),	we	affirm	the	judgment.	

                                 I.		BACKGROUND	

      [¶2]		The	following	facts	are	not	in	dispute.		The	parties	were	divorced	by	

a	 judgment	 issued	 in	 March	 2008.	 	 As	 part	 of	 the	 divorce	 judgment,	

West-Harper	was	granted	primary	residence	of	the	parties’	two	minor	children	

and	Teele	was	ordered	to	pay	child	support.			

	     [¶3]	 	 In	 approximately	 September	 2014,	 Teele	 filed	 a	 petition	 for	

disability	 benefits	 with	 the	 Social	 Security	 Administration	 (SSA).	 	 Teele	

continued	 to	 make	 child	 support	 payments	 while	 his	 petition	 for	 disability	

benefits	 was	 pending,	 and	 he	 was	 current	 on	 his	 support	 obligation	 in	

March	2016	when	the	SSA	notified	him	that	his	petition	had	been	granted.		As	

a	result	of	Teele’s	disability	benefit	determination,	the	SSA	sent	West-Harper	

notices	stating	that	each	child	would	receive	a	payment	of	$6,190	as	retroactive	

dependent	 benefits	 for	 the	 period	 of	 October	 2014—the	 date	 the	 SSA	 had	

determined	Teele’s	entitlement	began—through	February	2016.		The	notices	
                                                                                                       3	

further	informed	West-Harper	that	beginning	in	March	2016,	each	child	would	

receive	 monthly	 dependent	 benefits.	 	 See	 42	 U.S.C.S.	 §	 402(d)(1)-(2)	 (LEXIS	

through	 Pub.	 L.	 No.	 115-51)	 (providing	 that	 every	 dependent	 child	 of	 an	

individual	 who	 is	 entitled	 to	 disability	 insurance	 benefits	 is	 entitled	 to	 a	

monthly	 “child’s	 insurance	 benefit”).	 	 During	 the	 period	 covered	 by	 the	

lump-sum	 back	 payment	 of	 benefits	 to	 each	 child,	 West-Harper	 therefore	

received	both	child	support	from	Teele	and	dependent	benefits	for	the	children.			

	       [¶4]		In	May	2016,	Teele	filed	a	motion	to	modify	the	2008	child	support	

order.1		See	19-A	M.R.S.	§	2009(1)	(2016);	M.R.	Civ.	P.	120.		In	that	motion	as	

later	 amended,	 Teele	 asserted	 that	 his	 child	 support	 obligation	 should	 be	

modified	 because	 both	 parties’	 incomes	 had	 changed	 since	 the	 divorce	

judgment	was	issued	and	because	West-Harper	had	received	an	“overpayment”	

of	child	support	for	the	period	covered	by	the	retroactive	dependent	benefits	

from	 the	 SSA.	 	 West-Harper	 ultimately	 contested	 only	 Teele’s	 request	 for	 a	

modification	or	adjustment	based	on	the	alleged	overpayment	of	child	support.			

	       [¶5]	 	 At	 a	 hearing	 held	 in	 October	 2016,	 where	 the	 parties	 presented	

evidence	consistent	with	the	facts	described	above,	the	parties	agreed	with	the	



    1		In	his	motion	and	at	the	hearing,	Teele	also	requested	that	the	court	modify	several	other	aspects	

of	the	divorce	judgment.		The	court	resolved	those	issues	based	on	the	parties’	agreement,	and	they	
are	not	relevant	to	this	appeal.	
4	

court	that	because	of	discrepancies	among	various	records,	the	evidence	would	

not	allow	the	court	to	properly	determine	the	specific	amount	of	child	support	

that	 Teele	 argued	 he	 had	 overpaid	 as	 a	 result	 of	 the	 children’s	 receipt	 of	

retroactive	 dependent	 benefits.	 	 They	 further	 agreed	 that,	 before	 that	 issue	

should	 be	 addressed	 further,	 the	 court	 should	 make	 the	 threshold	 legal	

determination	 of	 whether	 it	 had	 the	 authority	 to	 order	 West-Harper	 to	

reimburse	 Teele	 for	 those	 alleged	 overpayments	 pursuant	 to	 19-A	 M.R.S.	

§	 2107,	 which	 provides	 a	 “credit”	 to	 a	 disabled	 obligor	 parent	 “for	 the	

dependent	benefits	paid	to	the	child”	because	of	the	obligor’s	disability.2			

        [¶6]		The	following	month,	after	the	parties	had	filed	post-hearing	briefs	

on	the	effect	of	section	2107,	the	court	issued	an	order	on	Teele’s	motion	 to	

modify.		Based	on	the	parties’	agreement,	the	court	issued	an	amended	child	

support	order	reducing	Teele’s	child	support	obligation	to	account	for	changes	

in	 the	 parties’	 incomes.	 	 In	 the	 amended	 child	 support	 order,	 the	 court	 also	

found	 that	 the	 children	 received	 dependent	 benefits	 as	 a	 result	 of	 Teele’s	

disability	and	that	“[i]n	any	month	that	the	benefits	.	.	.	meet	or	exceed	the	total	




   2		Because	the	court	ultimately	concluded	that	Teele	was	not	entitled	to	a	credit	for	the	amount	of	

the	dependent	benefits	paid	retroactively	to	the	children,	the	court	did	not	need	to	determine	the	
amount	 at	 issue.	 	 For	 the	 same	 reason,	 any	 factual	 dispute	 about	 that	 issue	 is	 immaterial	 to	 our	
analysis.	
                                                                                                       5	

monthly	support	obligation,	[Teele]	shall	receive	a	credit	for	the	total	amount	

of	support	due.”			

        [¶7]		Based	on	19-A	M.R.S.	§	2009(2),	however,	the	court	determined	that	

the	 revised	 support	 obligation,	 including	 the	 credit	 for	 dependent	 benefits,	

would	relate	back	only	to	May	2016,	when	Teele	served	his	motion	to	modify	

on	West-Harper.		The	court	concluded	that	it	lacked	statutory	authority	to	grant	

Teele	a	“credit”3	against	payments	he	had	made	before	May	2016	based	on	the	

lump-sum	 dependent	 benefits	 paid	 to	 the	 children,	 because	 section	 2107	

provides	that	a	credit	for	dependent	benefits	“applies	[only]	to	the	extent	it	is	

identified”	 in	 a	 child	 support	 order,	 and	 the	 2008	 order	 “did	 not	 check	 the	

applicable	 box	 which	 references	 the	 Social	 Security	 offset.”	 	 The	 court	 also	

noted	that	if	it	were	to	order	West-Harper	to	reimburse	Teele	as	he	requested,	

she	would	be	“divest[ed]	of	.	.	.	funds	that	will	not	be	available	to	the	home	in	

which	the	children	primarily	reside,”	with	“no	warning	when	she	accepted	the	

child	 support	 payments	 that	 she	 would	 [someday]	 have	 to	 repay	 them.”		

Accordingly,	the	court	denied	Teele’s	request	for	a	credit	in	the	amount	of	the	

lump-sum	payment	of	retroactive	dependent	benefits	to	the	children.			



   3		In	this	case,	the	“credit”	is	more	accurately	labeled	a	“reimbursement,”	because	Teele	is	asking	

that	 West-Harper	 pay	 back	 child	 support	 to	 the	 extent	 that	 the	 children	 received	 retroactive	
dependent	benefits	for	the	same	period	he	had	paid	that	support.			
6	

       [¶8]	 	 After	 the	 court	 denied	 his	 motion	 to	 reconsider,	 Teele	 timely	

appealed.		See	14	M.R.S.	§	1901	(2016);	M.R.	App.	P.	2(b)(3).	

                                    II.		DISCUSSION	

	      [¶9]		The	issue	in	this	case	is	whether	the	court	correctly	interpreted	and	

applied	 sections	 2107	 and	 2009(2)	 in	 denying	 Teele’s	 request	 for	

reimbursement	of	child	support	he	had	paid	during	a	period	when	he	was	later	

determined	 to	 be	 disabled—a	 period	 that	 began	 more	 than	 a	 year	 before	 he	

filed	 his	 motion	 to	 modify—even	 though,	 as	 a	 result	 of	 that	 disability	

determination,	the	children	received	retroactive	dependent	benefits	from	the	

SSA	 covering	 the	 same	 period.	 	 Teele	 presents	 two	 arguments:	 first,	 that	

pursuant	to	section	2107	he	was	entitled	to	be	reimbursed	for	past	payments	

of	child	support	to	the	extent	of	the	retroactive	dependent	benefits	from	the	

SSA	and,	second,	that	if	section	2107	did	not	allow	that	reimbursement	directly,	

the	amended	child	support	order	that	explicitly	allowed	the	credit	should	have	

been	 applied	 retroactively	 to	 cover	 the	 entire	 period	 of	 his	 disability	 as	

determined	by	the	SSA.		We	address	Teele’s	arguments	in	turn.	

	      [¶10]		In	doing	so,	we	review	a	court’s	interpretation	and	application	of	

a	statute	de	novo,	looking	first	to	the	plain	meaning	of	the	statutory	language	to	

give	 effect	 to	 the	 Legislature’s	 intent.	 	 Verite	 v.	 Verite,	 2016	 ME	 164,	 ¶	 9,	
                                                                                                               7	

151	A.3d	1;	Walker	v.	Walker,	2005	ME	21,	¶	11,	868	A.2d	887.		We	construe	

statutory	language	to	“avoid	absurd,	illogical	or	inconsistent	results”	and	to	give	

each	word	meaning.		Wong	v.	Hawk,	2012	ME	125,	¶	8,	55	A.3d	425	(quotation	

marks	omitted).		Only	if	the	statutory	language	is	ambiguous	will	we	consider	

extrinsic	 indicia	 of	 legislative	 intent,	 such	 as	 legislative	 history.	 	 Walker,	

2005	ME	21,	¶	11,	868	A.2d	887.	

A.	     Entitlement	to	a	Credit	for	Dependent	Benefits	

        [¶11]	 	 Section	 2107	 provides	 that	 when	 “a	 child	 receives	 dependent	

benefits	as	a	result	of	the	obligor	parent’s	disability”	and	a	court	“establish[es],	

review[s,]	or	modif[ies]”	a	parent’s	“child	support	obligation	or	debt[,	it]	shall	

give	the	obligor	parent	credit	for	the	dependent	benefits	paid	to	the	child.”4		To	



   4		We	note	that	19-A	M.R.S.	§	2107	(2016)	applies	when	a	court	establishes,	reviews,	or	modifies	

a	 parent’s	 “child	 support	 obligation	 or	 debt.”	 	 (Emphasis	 added.)	 	 Assuming	 that	 a	 “child	 support	
.	.	.	debt”	refers	to	an	arrearage,	that	aspect	of	the	statute	does	not	apply	here	because	Teele	was	not	
in	arrears.		We	therefore	do	not	address	whether	a	disabled	obligor	parent	who	fails	to	make	child	
support	payments	while	his	or	her	disability	benefit	application	is	pending	would	be	entitled	to	seek	
a	 credit	 against	 that	 arrearage	 pursuant	 to	 section	 2107	 based	 on	 the	 obligee	 parent’s	 receipt	 of	
retroactive	benefits	from	the	SSA,	when	a	parent—such	as	Teele—who	satisfied	his	court-ordered	
support	obligation	would	not	be	so	entitled.	
      	
      In	 this	 context,	 Teele	 alludes	 to	 equal	 protection	 rights.	 	 He	 has	 not,	 however,	 presented	 a	
constitutional	argument	to	us	that	is	meaningfully	developed,	and	he	did	not	raise	the	issue	at	all	in	
the	trial	court.		As	we	have	held,	a	party	waives	an	issue	on	appeal	by	failing	to	raise	it	in	the	trial	
court,	even	where	the	issue	relates	to	a	constitutional	protection.		See	Rowland	v.	Kingman,	629	A.2d	
613,	615	n.1	(Me.	1993);	Cyr	v.	Cyr,	432	A.2d	793,	797-98	(Me.	1981).		Therefore,	although	we	address	
Teele’s	statutory	argument	that,	pursuant	to	the	terms	of	section	2107,	he	is	entitled	to	a	credit	for	
the	dependent	benefits	paid	to	his	children,	we	do	not	consider	any	argument	that	section	2107	is	
constitutionally	flawed	and	for	that	reason	cannot	be	applied	as	the	court	did.	
      	
8	

do	so,	the	court	must	“calculate	the	obligor’s	child	support	obligation”	pursuant	

to	the	child	support	guidelines	and	“issue	a	child	support	order”	on	that	basis.		

Id.	§	2107(1);	see	also	19-A	M.R.S.	§	2006	(2016).		The	child	support	obligation	

itself	 “may	 not	 be	 reduced	 by	 the	 dependent	 benefits	 paid	 to	 the	 child.”	 	 Id.	

§	2107(1).		Instead,	the	court	“shall”	grant	the	obligor	a	credit	against	that	child	

support	obligation	in	the	amount	of	the	dependent	benefits.		Id.	§	2107.		For	this	

to	happen,	however,	the	statute	requires	the	court	to	expressly	find	that	(1)	“the	

child	currently	receives	dependent	benefits	as	a	result	of	the	obligor	parent’s	

disability”	 and	 (2)	 “the	 receipt	 of	 these	 benefits	 satisfie[s]	 part	 or	 all	 of	 the	



    Even	if	Teele	is	seen	as	having	preserved	an	equal	protection	challenge,	however,	it	would	not	be	
persuasive.		The	issue	at	bar	does	not	affect	a	fundamental	right	or	implicate	a	suspect	classification.		
Section	2107	would	therefore	be	examined	to	determine	if	there	is	a	rational	basis	for	differentiating	
between	 obligors	 who	 are	 not	 in	 arrears	 and	 those	 who	 are,	 placing	 on	 Teele	 the	 burden	 of	
demonstrating	by	“clear	and	irrefutable	evidence”	that	the	dichotomy	is	arbitrary	and	irrationally	
discriminatory.		Norris	v.	State,	541	A.2d	926,	929-30	(Me.	1988);	see	also	In	re	D.P.,	2013	ME	40,	
¶¶	16-17,	65	A.3d	1216.		Again,	even	assuming	that	section	2107	would	allow	a	delinquent	obligor	
to	benefit	from	a	fully	retroactive	credit	for	dependent	benefits,	which	is	not	at	all	certain,	see,	e.g.,	
Brochu	v.	McLeod,	2016	ME	146,	¶	17,	148	A.3d	1220	(“By	virtue	of	its	status	as	a	money	judgment,	a	
child	support	arrearage	is	not	subject	to	the	defense	of	laches.”);	Cloutier	v.	Turner,	2012	ME	4,	¶	9,	
34	 A.3d	 1146	 (stating	 that	 there	 is	 no	 statute	 of	 limitations	 on	 a	 claim	 of	 overdue	 child	 support	
because	“child-support	arrearages	are	considered	money	judgments.”);	Walsh	v.	Cusack,	2008	ME	74,	
¶	7,	946	A.2d	414	(“[T]he	right	to	the	payment	of	[child]	support	becomes	vested	as	it	becomes	due.		
Each	payment	due	pursuant	to	an	order	of	support	becomes	a	judgment	debt	as	of	the	due	date.”	
(alterations	and	quotation	marks	omitted)),	Teele	has	not	met	the	high	standard	of	showing	that	the	
statute	is	arbitrary	and	irrational.		If	Teele	were	entitled	to	a	credit	or	reimbursement	for	the	child	
support	he	had	paid	during	the	period	also	covered	by	the	dependent	benefits,	then	West-Harper	
would	 be	 required	 to	 disgorge	 those	 past	 payments.	 	 As	 the	 trial	 court	 observed,	 that	 prospect	
undermines	 the	 obligee	 parent’s	 ability	 “to	 rely	 upon	 the	 financial	 assurance	 provided	 by	 an	
outstanding	court	order”	and	exposes	that	parent	to	repaying	an	amount	he	or	she	would	not	have	
known	was	in	dispute.		See	Wood	v.	Wood,	407	A.2d	282,	287	(Me.	1979).		This	outcome	is	contrary	
to	 the	 legislative	 policy	 underlying	 the	 child	 support	 statute	 to	 provide	 for	 the	 welfare	 of	 minor	
children.	 	 Id.	 	 For	 these	 reasons,	 any	 constitutional	 challenge	 that	 Teele	 may	 have	 preserved	 is	
unpersuasive.	
                                                                                                      9	

obligation.”		Id.	§§	2107(2)(A),	(B).		The	resulting	credit	“may	not	exceed	the	

amount	of	the	current	obligation	for	the	period	for	which	the	benefits	are	paid”	

and	“may	not	be	given	toward	a	past	or	future	obligation	for	dependent	benefits	

that	exceed	the	current	obligation.”5		Id.	§	2107(2)(C).	

        [¶12]	 	 We	 have	 held	 that	 section	 2107	 entitles	 an	 obligor	 parent	 to	

“receive	a	credit	for	dependent	benefits	only	after	a	court	first	determines	the	

obligor’s	child	support	obligation	and	issues	a	child	support	order,”	which	must	

include	the	findings	specified	in	that	statute,	namely,	that	“a	child’s	receipt	of	

dependent	benefits	satisfies	part	or	all	of	the	obligation,	and	that	the	obligor	

must	 receive	 credit	 against	 the	 established	 obligation.”	 	 Young	 v.	 Young,	

2009	ME	54,	¶	13,	973	A.2d	765	(emphasis	added)	(alterations	and	quotation	

marks	 omitted).	 	 In	 other	 words,	 by	 its	 unambiguous	 terms,	 section	 2107	

prescribes	 the	 process	 by	 which	 an	 obligor	 may	 become	 eligible	 for	 a	 credit	

based	 on	 dependent	 benefits	 paid	 to	 a	 child	 and	 applied	 against	 a	 support	

obligation.	 	 The	 eligibility	 for	 an	 offset	 against	 a	 particular	 child	 support	

payment	must	be	established	in	the	order	that	imposes	the	payment	obligation	


   5		Teele	is	not	seeking	a	credit	against	an	obligation	accruing	in	a	period	different	from	the	one	

covered	by	the	lump-sum	payment	of	retroactive	dependent	benefits	to	the	children,	and	he	seeks	
reimbursement	for	the	retroactive	benefits	only	to	the	extent	that	the	benefits	satisfied	his	obligation	
and	not	any	excess.		The	parameters	of	the	relief	Teele	seeks	is	in	keeping	with	the	requirements	of	
section	2107(2)(C)—namely,	that	a	credit	“may	not	exceed	the	amount	of	the	current	obligation	for	
the	period	for	which	the	benefits	are	paid”	and	“may	not	be	given	toward	a	past	or	future	obligation	
for	dependent	benefits	that	exceed	the	current	obligation.”	
10	

to	which	the	offset	will	be	applied,	irrespective	of	whether	it	is	the	initial	or—

as	 is	 the	 case	 here—an	 amended	 child	 support	 order.	 	 See	 id.;	 see	 also	

19-A	M.R.S.	§§	2006,	2009(1),	(2).		In	this	way,	a	credit	for	dependent	benefits	

can	 only	 be	 established	 in	 the	 same	 order	 that	 creates	 the	 child	 support	

obligation	to	which	that	credit	applies.		If—as	Teele	argues—an	obligor	parent	

were	entitled	to	a	credit	for	dependent	benefits	paid	to	a	child	even	if	the	child	

support	order	did	not	allow	such	a	credit	for	the	period	covered	by	the	benefits,	

the	entire	process	prescribed	in	section	2107	would	be	meaningless.		Teele’s	

interpretation	of	section	2107	therefore	runs	contrary	to	the	salutary	principle	

of	statutory	construction	that	“[w]ords	in	a	statute	must	be	given	meaning	and	

not	 treated	 as	 meaningless	 and	 superfluous.”	 	 Wong,	 2012	 ME	 125,	 ¶	 8,	

55	A.3d	425	(quotation	marks	omitted).	

       [¶13]		We	therefore	conclude	that	the	court	did	not	err	by	determining	

that	a	credit	for	dependent	benefits	applies	only	“to	the	extent	it	is	identified”	

in	the	child	support	order	applicable	to	the	period	of	benefit	entitlement.		Here,	

the	2008	child	support	order	did	not	include	a	finding	that	Teele	was	entitled	

to	a	credit	for	dependent	benefits	paid	to	the	children.		Accordingly,	the	court	

correctly	concluded	that	it	was	without	statutory	authority	to	grant	Teele	any	

credit	 against	 child	 support	 he	 had	 paid	 while	 that	 order	 was	 in	 effect.	 	 See	
                                                                                    11	

Roberts	v.	Roberts,	1997	ME	138,	¶	9,	697	A.2d	62	(“[J]urisdiction	over	divorce	

and	incident[al]	relief	is	purely	statutory.		The	authority	of	the	divorce	court	

over	matters	of	.	.	.	[the]	support	of	minor	children	must	be	found	in	the	statutes	

or	 it	 does	 not	 exist.”	 (quotation	 marks	 omitted)).	 	 Rather,	 the	 court	 was	

authorized	 to	 grant	 a	 credit	 only	 against	 payments	 made	 pursuant	 to	 an	

amended	child	support	order	expressly	stating	that	Teele	was	entitled	to	such	

a	credit.		See	19-A	M.R.S.	§	2107;	Young,	2009	ME	54,	¶	13,	973	A.2d	765.		This	

leads	us	to	Teele’s	second	argument.	

B.	   Temporal	Application	of	the	Amended	Child	Support	Order	

      [¶14]	 	 Because	 the	 child	 support	 order	 included	 in	 the	 parties’	

2008	 divorce	 judgment	 does	 not	 itself	 allow	 Teele	 to	 receive	 a	 credit	 for	

dependent	benefits	received	by	the	children,	the	next	question	is	whether	the	

court	 correctly	 determined	 based	 on	 section	 2009(2)	 that	 its	 amended	 child	

support	 order	 could	 relate	 back	 only	 to	 May	 2016,	 when	 Teele	 served	 his	

motion	to	modify	on	West-Harper,	and	that	the	credit	for	dependent	benefits	

granted	 in	 that	 order	 therefore	 could	 not	 encompass	 the	 lump-sum	 back	

payment	of	benefits	for	the	period	of	October	2014	to	March	2016.			

      [¶15]	 	 Section	 2009(2)	 provides	 that	 a	 child	 support	 order	 “may	 be	

modified	 retroactively	 but	 only	 from	 the	 date	 that	 notice	 of	 a	 petition	 for	
12	

modification	has	been	served	upon	the	opposing	party.”		Here,	Teele	did	not	

serve	his	motion	to	modify	the	2008	child	support	order	on	West-Harper	until	

May	13,	2016—approximately	a	year	and	a	half	after	he	had	filed	his	petition	

for	 disability	 benefits	 and	 two	 months	 after	 that	 petition	 had	 been	 granted.		

Accordingly,	based	on	the	plain	language	of	section	2009(2),	the	court	correctly	

determined	 that	 its	 order	 granting	 Teele’s	 motion	 to	 modify	 child	 support,	

including	Teele’s	entitlement	to	“a	credit”	 for	dependent	benefits	paid	to	the	

children,	was	retroactive	only	to	the	May	2016	date	of	service.			

       [¶16]		Teele	argues	that	the	court	was	authorized	to	make	the	amended	

child	 support	 order	 retroactive	 to	 October	 2014	 pursuant	 to	 a	 common	 law	

framework	 developed	 in	 Wood	 v.	 Wood,	 407	 A.2d	 282,	 287-88	 (Me.	 1979),	 a	

case	we	decided	before	section	2009(2)	was	enacted.		In	that	case,	we	stated	

that	an	order	modifying	child	support	may	only	have	prospective	effect	except	

that	a	court	may,	as	a	discretionary	matter,	modify	child	support	retroactive	to	

the	 date	 when	 the	 obligee	 was	 no	 longer	 the	 custodial	 parent	 because,	 for	

example,	 the	 child	 died,	 became	 emancipated,	 or	 reached	 majority;	 or	 to	 the	

date	the	motion	to	modify	was	filed,	which	is	an	event	that	puts	the	obligee	on	

notice	of	a	possible	change	in	child	support.6		Wood,	407	A.2d	at	287-88.		Teele	


   6		After	we	issued	our	decision	in	Wood,	the	Legislature	enacted	section	2009(2),	which	codified	

only	one	of	the	two	exceptions	to	the	general	rule	of	prospective	application	we	announced	in	that	
                                                                                                               13	

argues	 that	 under	 the	 first	 exception,	 if	 a	 child	 support	 obligation	 may	 be	

terminated	retroactive	to	the	date	that	the	obligee	was	no	longer	the	custodial	

parent,	then	the	obligor	should	be	relieved	of	his	child	support	obligation	when	

the	child	becomes	eligible	for	dependent	benefits	that	are	a	substitute	for	the	

court-ordered	child	support.	

        [¶17]	 	 This	 argument	 misconstrues	 the	 nature	 of	 the	 benefit	 credit	

allowed	pursuant	to	section	2107.		As	we	have	discussed,	see	supra	¶¶	11-12,	

that	 statute	 requires	 the	 court	 to	 determine	 the	 obligor’s	 child	 support	

obligation	 and	 affirmatively	 issue	 a	 child	 support	 order.	 	 Then,	 if	 the	 court	

makes	 the	 findings	 prescribed	 in	 the	 statute,	 each	 payment	 made	 during	 the	

period	covered	by	that	order	is	offset	by	dependent	benefits	received	by	the	

child	 and	 covering	 the	 same	 period	 as	 the	 payment.	 	 Section	 2107	 therefore	

does	not	relieve	the	obligor	of	the	responsibility	to	pay	child	support.		It	merely	

controls	how	that	obligation	is	to	be	fulfilled.	


case,	namely,	that	the	court	is	authorized	to	make	an	amended	child	support	order	relate	back	to	the	
date	 when	 the	 motion	 to	 modify	 was	 served	 on	 the	 opposing	 party.	 	 See	 P.L.	 1995,	 ch.	 694,	 §	 B-2	
(effective	Oct.	1,	1997)	(codified	at	19-A	M.R.S.	§	2009(2)	(2016)).		The	Legislature	elected	not	to	
codify	the	second	exception,	which	is	the	one	Teele	relies	on	here.		Although,	since	the	effective	date	
of	section	2009(2),	we	have	made	reference	to	the	exception	that	is	the	basis	of	Teele’s	argument,	we	
have	not	had	occasion	to	decide	whether	its	omission	in	section	2009(2)	means	that	it	is	no	longer	
available.		See	Dostanko	v.	Dostanko,	2013	ME	47,	¶	11,	65	A.3d	1271;	Bartlett	v.	Anderson,	2005	ME	
10,	¶	18,	866	A.2d	829,	superseded	by	statute	on	other	grounds	by	19-A	M.R.S.	§	2006(8)(G)	(2016),	
as	recognized	in	Lund	v.	Lund,	2007	ME	98,	¶	22,	927	A.2d	1185;	Beck	v.	Beck,	1999	ME	110,	¶	8	n.4,	
733	A.2d	981;	Roberts	v.	Roberts,	1997	ME	138,	¶	9,	697	A.2d	62.		Because	we	conclude	that	Teele	
would	 not	 benefit	 from	 that	 common	 law	 exception	 in	 any	 event,	 this	 case	 does	 not	 present	 the	
occasion	for	us	to	address	whether	Wood	remains	good	law	in	full.	
14	

       [¶18]	 	 The	 situation	 governed	 by	 section	 2107,	 therefore,	 is	 not	

analogous	 to	 the	 exception	 to	 the	 general	 rule	 of	 prospective	 application	 we	

outlined	 in	 Wood,	 where	 the	 obligee	 is	 no	 longer	 the	 custodial	 parent	 of	 the	

child	and	therefore	has	no	custodial	responsibilities	with	respect	to	that	child,	

including	the	obligation	to	provide	a	share	of	support	determined	by	the	child	

support	 order.	 	 Rather,	 both	 Teele	 and	 West-Harper	 have	 a	 continuing	

responsibility	 to	 support	 their	 children,	 and	 their	 responsibilities	 are	

unaffected	by	the	children’s	receipt	of	dependent	benefits	arising	from	Teele’s	

disability.	

       [¶19]		This	is	particularly	true	where	there	already	exists	a	mechanism	

for	Teele	to	have	achieved	the	relief	that	he	now	seeks	post	hoc.		When	Teele	

applied	for	disability	benefits	from	the	SSA	in	approximately	September	2014,	

he	also	could	have	filed	a	motion	to	modify	the	then-current,	2008	child	support	

order	to	include	the	findings	required	by	section	2107	that	would	have	allowed	

him	to	receive	credit	for	dependent	benefits	if	his	application	were	approved.		

Although	Teele	argues	that	it	would	have	been	unreasonable	for	him	to	take	

this	step	because	of	the	length	of	time	the	application	remained	pending	before	

the	SSA,	the	interplay	between	sections	2107	and	2009(2)	provides	a	party	in	

Teele’s	position	with	a	legitimate	justification	for	filing	a	motion,	even	when	the	
                                                                                            15	

motion	foreseeably	cannot	be	resolved	until	after	the	SSA	application	process	

has	run	its	course.		

         [¶20]	 	 Assuming,	 but	 not	 deciding,	 that	 the	 common	 law	 exception	

announced	in	Wood	has	continuing	vitality	despite	the	Legislature’s	response	

to	 that	 decision,	 our	 decision	 in	 that	 case	 is	 not	 availing	 to	 Teele.	 	 The	 court	

therefore	 did	 not	 err	 by	 declining	 to	 make	 the	 amended	 child	 support	 order	

retroactive	to	a	date	earlier	than	when	West-Harper	was	served	with	Teele’s	

motion	to	modify.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	      	     	     	       	
	
Jonathan	C.	Hull,	Esq.	(orally),	Damariscotta,	for	appellant	Eric	A.	Teele	
	
William	 M.	 Avantaggio,	 Esq.	 (orally),	 Damariscotta,	 for	 appellee	 Lisa	 West-
Harper	
	
	
Wiscasset	District	Court	docket	number	FM-2007-201	
FOR	CLERK	REFERENCE	ONLY